DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Boecker et al. (US 2019/0092257 A1).
	Regarding claim 1,  Boecker teaches a dual battery system for in a dual manner powering propulsion of an electric vehicle (see 1, 110, 132 fig.1 para 0019-0021, 0118) comprising a first electric motor coupled in driving relationship to one or more rear wheels and a second electric motor coupled in driving relationship to one or more front wheels (see 1 , 110, 132 fig.1 para 0019-0021, 0052) the dual battery system comprising: a first battery; and a second battery (see  110, 132 fig.1 para 0019-0021); wherein the first battery is configured to provide electric power for driving the first electric motor (see 104, 110 fig.1 para 0019-0020) and the second battery is configured to provide electric power for driving the second electric motor (see 106, 132 fig.1 para 0021).
	Regarding claim 14,  Boecker teaches method performed by a dual battery system for in a dual manner powering propulsion of an electric vehicle (see 1, 110, 132 fig.1 para 0019-0021, 0118)  comprising a first electric motor coupled in driving relationship to one or more rear wheels and a second electric motor coupled in driving relationship to one or more front wheels (see 1 , 110, 132 fig.1 para 0019-0021, 0052), the dual battery system comprising a first battery and a second battery (see  110, 132 fig.1 para 0019-0021);, the method comprising: receiving an input signal indicating selection of the first battery and/or the second battery  (see 210 fig.2 para 0034-0035), the first battery being configured to provide electric power for driving the first electric motor (see 104, 110 fig.1 para 0019-0020)  and the second battery being configured to provide electric power for driving the second electric motor  (see 106, 132 fig.1 para 0021).
	Regarding claim 2, Boecker teaches invention set forth above, Boecker further teaches the first battery has a first battery configuration and the second battery has a second battery configuration differing from the first battery configuration (see  110, 132 fig.1 para 0028-0030).
	Regarding claim 3, Boecker teaches invention set forth above, Boecker further teaches wherein the first battery configuration is tailored to satisfy a first driving scenario and the second battery configuration is tailored to satisfy a second driving scenario, the second driving scenario differing from the first driving scenario (see 110, 132 fig.1 para 0028-0030) one scenario being one of the battery’s at fault and other could be normal.
	Regarding claim 9, Boecker teaches invention set forth above, Boecker further teaches wherein the first battery configuration comprises a first design configuration and the second battery configuration comprises a second design configuration differing from the first design configuration (see  110, 132 fig.1 para 0028-0030).
	Regarding claim 10, Boecker teaches invention set forth above, Boecker further teaches wherein the dual battery system further comprises a selection receiving unit for receiving an input signal indicating selection of the first battery and/or the second battery  (see 210, 216 fig.2 para 0034-0035).
	Regarding claim 11, Boecker teaches invention set forth above, Boecker further teaches wherein the dual battery system further comprises a selected battery enabling unit for enabling provision of electric power from the first battery when the input signal indicates selection of the first battery and/or see 210, 216 fig.2 para 0034-0035).
	Regarding claim 12, Boecker teaches invention set forth above, Boecker further teaches an electric vehicle comprising: a first electric motor coupled in driving relationship to one or more rear wheels of the electric vehicle; a second electric motor coupled in driving relationship to one or more front wheels of the electric vehicle; and the dual battery system according to claim 1 (see 1, 110, 132 fig.1 para 0019-0021, 0052).
	Regarding claim 13, Boecker teaches invention set forth above, Boecker further teaches wherein the dual battery system further comprises a selection receiving unit for receiving an input signal indicating selection of the first battery and/or the second battery, the electric vehicle further comprising an interface configured for detecting a selection of the first battery and/or the second battery, wherein the input signal is based on the selection (see 210, 216 fig.2 para 0034-0035).
	Regarding claim 15, Boecker teaches invention set forth above, Boecker further teaches further comprising: enabling provision of electric power from the first battery when the input signal indicates selection of the first battery (see 210 fig.2 para 0034-0035); and/or enabling provision of electric power from the second battery when the input signal indicates selection of the second battery (see 210 fig.2 para 0034-0035).
	Regarding claim 19, Boecker teaches invention set forth above, Boecker further teaches wherein the first battery and the second battery are comprised in a common battery pack  (see  100, 110, 132 fig.1 para 0028) the enclosure of the vehicle reads common battery pack as it encloses both batteries.
	Regarding claim 20, Boecker teaches invention set forth above, Boecker further teaches wherein the first battery and the second battery are connected in series (see  110, 132 fig.1 para 0028).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (US 2019/0092257 A1) further in view of Karim et al. (CN 104272554 A) translation of prior art is used to reject the claims. A copy of Machine translation is provided with the office action. 
	Regarding claim 4, Boecker teaches invention set forth above, Boecker Doesn’t expressly teach wherein a cycle rating of the first battery configuration is greater than a cycle rating of the second battery configuration, or vice versa.
	In an analogous art Karim et al teaches wherein a cycle rating of the first battery configuration is greater than a cycle rating of the second battery configuration, or vice versa (See translation provided para 0006-0007, 0027).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Karim in the invention of Boecker to  provide a substantially homogeneous single type of cell structure, lower weight, improved reliability, improved security and/or low cost (see Karim para. 0027).
	Regarding claim 5, Combination of Boecker and Karim teaches invention set forth above, Karim further teaches wherein the cycle rating of the first battery configuration is at least double the cycle rating of the second battery configuration, or vice versa (See translation provided para 0006-0008, 0027).

	In an analogous art Karim et al teaches wherein a range rating of the second battery configuration is greater than a range rating of the first battery configuration, or vice versa (See translation provided para 0006-0010, 0027).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Karim in the invention of Boecker to  provide a substantially homogeneous single type of cell structure, lower weight, improved reliability, improved security and/or low cost (see Karim para. 0027).
	Regarding claim 7, Combination of Boecker and Karim teaches invention set forth above, Karim further teaches wherein the range rating of the second battery configuration is at least double the range rating of the first battery configuration, or vice versa (See translation provided para 0007-0010, 0027).
	Regarding claim 8, Boecker teaches invention set forth above, Boecker Doesn’t expressly teach wherein the first battery configuration comprises a first chemical configuration and the second battery configuration comprises a second chemical configuration differing from the first chemical configuration.
	In an analogous art Karim et al teaches wherein the first battery configuration comprises a first chemical configuration and the second battery configuration comprises a second chemical configuration differing from the first chemical configuration (See translation provided para 0006-0010, 0027).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Karim in the invention of Boecker to  provide a substantially homogeneous single type of cell structure, lower weight, improved reliability, improved security and/or low cost (see Karim para. 0027).
(See translation provided para 0007-0010, 0027).
	Regarding claim 17, Combination of Boecker and Karim teaches invention set forth above, Karim further teaches wherein either the first chemical configuration or the second chemical configuration comprises a high energy density configuration (See translation provided para 0006-0010, 0027).
	Regarding claim 18, Boecker teaches invention set forth above, Boecker Doesn’t expressly teach wherein the first design configuration comprises a first loading level of electrodes and the second design configuration comprises a second loading level of electrodes differing from the first level of electrodes.
	In an analogous art Karim et al teaches wherein the first design configuration comprises a first loading level of electrodes and the second design configuration comprises a second loading level of electrodes differing from the first level of electrodes (See translation provided para 0027).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Karim in the invention of Boecker to  provide a substantially homogeneous single type of cell structure, lower weight, improved reliability, improved security and/or low cost (see Karim para. 0027, 0043, 0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836